Citation Nr: 1525048	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-33 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The record before the Board consists of the Veteran's paper claims files and  electronic records within Virtual VA.

The Board acknowledges the Veteran's representative's February 2014 statement suggesting the issue of entitlement to service connection for tinnitus is not properly before the Board, because it was not included in the July 2012 rating decision.  This issue was, in fact, considered in the July 2012 decision letter.  The Veteran was notified of the decision related to his tinnitus claim, the basis for the decision, and was provided information as to what to do if he disagreed.  The Veteran then perfected an appeal as to that issue, so it is indeed properly before the Board.


REMAND

The Board is of the opinion that additional development is required before the issues on appeal are decided. 

The Veteran claims that he has current hearing loss and tinnitus due to in-service noise exposure.  The Veteran's military occupational specialty was Field Artillery.  Therefore, his in-service noise exposure is established.
  
In June 2012, the Veteran underwent a VA examination.  The examination report is limited to statements indicating the results of the examination are "inconsistent and unreliable" and that both, "intertest and intratest inconsistencies were present that did not resolve themselves with repeat trials, so testing was terminated."  The examiner provided no explanation as to why the testing was unsuccessful.  There is no indication in the report that the Veteran was uncooperative.  Thus, the Board finds that he should be afforded a new VA examination with adequate testing to determine the nature and etiology of any bilateral hearing loss and tinnitus present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA and private treatment records related to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the RO or the AMC should afford the Veteran a VA audiological examination by an examiner with appropriate expertise to determine the nature and etiology of any hearing loss disability and tinnitus present during the period of the claims.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any hearing loss disability and tinnitus present during the pendency of the claims as to whether it is at least as likely as not (i.e., at least 50 percent probable) that it is etiologically related to the Veteran's active service, to include conceded in-service noise exposure.  

For purposes of the opinions, the examiner should assume that the Veteran is credible.  The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




